1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAIME J. TORRES,                                ) Case No.: 1:20-cv-00310-JLT (HC)
                                                     )
12                  Petitioner,                      ) ORDER DIRECTING CLERK OF COURT TO
                                                     ) CHANGE NAME OF RESPONDENT
13          v.                                       )
                                                     )
14   ON HABEAS CORPUS,
                                                     )
15                  Respondent.                      )
                                                     )
16                                                   )

17          In the Court’s order dismissing petition with leave to file a first amended petition, the Court

18   noted that the Petitioner failed to name a respondent. (Doc. 4 at 2.) Petitioner filed a first amended

19   petition on March 20, 2020, in which he names Warden Ciolli. (Doc. 6 at 1.) Because it appears

20   Warden Ciolli is a proper party (Rule 2(a) of the Rules Governing § 2254 Cases; Ortiz-Sandoval v.

21   Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th

22   Cir. 1994)), the Clerk of Court is DIRECTED to change the name of the Respondent to Warden Ciolli.

23
24   IT IS SO ORDERED.

25      Dated:     April 6, 2020                               /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
